NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2040 Fund Nationwide Destination 2015 Fund Nationwide Destination 2045 Fund Nationwide Destination 2020 Fund Nationwide Destination 2050 Fund Nationwide Destination 2025 Fund Nationwide Destination 2055 Fund Nationwide Destination 2030 Fund Nationwide Retirement Income Fund Nationwide Destination 2035 Fund Supplement dated April 30, 2014 to the Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, the Prospectus is amended as follows: 1. The heading “Portfolio Manager” and the information under the heading “Portfolio Manager” on pages 5, 10, 15, 19, 24, 28, 32, 36, 40, 44 and 48 of the Prospectus are deleted in their entirety and replaced with the following: Portfolio Managers Portfolio Manager Title Length of Service with Fund Thomas R. Hickey, Jr. Head of Asset Strategies, NFA Since 2007 Benjamin A. Richer Director, Asset Strategies, NFA Since 2014 2. The information under the heading “Portfolio Management” on page 59 of the Prospectus is deleted in its entirety and replaced with the following: Thomas R. Hickey Jr. and Benjamin A. Richer are the Funds’ portfolio managers and are responsible for the day-to-day management of the Funds in accordance with (1) their respective target asset class allocations and (2) the allocations to each of their respective Underlying Funds. Mr. Hickey joined NFA in April 2001 and is currently Head of Asset Strategies at NFA. Since September 2007, Mr. Hickey has been the lead manager for all NFA asset allocation strategies. Mr. Richer joined NFA in 2006 and previously served as a Sr. Asset Strategist.Mr. Richer is currently Director of Asset Strategies at NFA and became a co-portfolio manager to the Funds in April 2014. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
